Citation Nr: 0214436	
Decision Date: 10/16/02    Archive Date: 10/29/02

DOCKET NO.  00-18 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel



INTRODUCTION

The veteran had active service from August 1960 to September 
1964.

This appeal is from April and May 1999 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  In May 2001, the Board of 
Veterans' Appeals (Board) found that the veteran had 
presented new and material evidence in support of the claim, 
which was previously and finally disallowed in November 1982.  
The Board reopened the claim and remanded it to the RO for 
further development.  That development is now complete, and 
the case is again before the Board.


FINDINGS OF FACT

1.  There is no credible, probative medical evidence the 
veteran had diabetes mellitus in service.

2.  Determination of the date of onset of the veteran's 
diabetes mellitus would be pure speculation.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated in 
service, and such incurrence cannot be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5107(b) (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist and to Notify

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002), prescribed VA's 
duties to notify claimants for VA benefits of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2001), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 38 C.F.R. 
§ 3.150(a) (2001).  The RO provided the veteran forms to 
authorize release of information.  No other forms were 
necessary to prosecute his claim.

VA must notify the veteran of evidence and information 
necessary to substantiate his/her claim and inform him/her 
which information and evidence, if any, he/she must provide 
VA and which information and evidence, if any, VA will 
attempt to obtain on his/her behalf.  38 U.S.C.A. § 5103(a) 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A letter 
from the RO to the veteran of June 2001 gave notice of the 
evidence and information necessary to support the claim, and 
it notified the veteran what evidence the RO would obtain or 
seek and what evidence it was his responsibility to present.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  
The veteran responded in a July 2001 statement in support of 
claim that he was unaware of any additional sources of 
evidence relevant to his claim, although he continued to seek 
certain evidence.  VA requested records from all private 
sources the veteran reported and authorized to release 
information.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)).  A VA examination and medical 
opinion of December 2001 was responsive to this requirement.

VA must notify the veteran of a failure to obtain evidence 
from any source.  38 U.S.C.A. § 5103A(b)(2) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,631-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(e)).  VA was unable 
to obtain certain records long known to the veteran to be 
unavailable.  The March 2002 supplemental statement of the 
case (SSOC) notified the veteran of VA's failure to obtain 
certain evidence and of negative responses to certain 
requests.  Specifically, the SSOC informed the veteran that 
Dr. Ewing could provide no records, and that Dr. Garrett had 
died two years ago and his office was closed.  VA has no 
further duty in this regard.

The Board sees no areas in which further development is 
needed.  The file reflects application and fulfillment of the 
requirements of the VCAA by the RO, as well as citation to 
the provisions of the Act in the March 2002 SSOC.  The SSOC 
did not cite the regulations implementing the VCAA.  The 
Board's consideration of the VCAA regulations in the first 
instance is not prejudicial to the appellant because the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA.  
Under these circumstances, adjudication of this appeal 
without referral to the RO for initial citation to the 
implementing regulations poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.


II.  Service Connection for Diabetes

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 1991).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2001).

Service medical records are negative for diagnosis of 
diabetes on entrance or during service.  The family medical 
history was not completed on his entrance medical history.  
In November 1961, he reported his father's history of 
diabetes.  A medical record of December 1961 noted the 
administration of a glucose tolerance test because of family 
history of diabetes.  The results were considered a "pre-
diabetic curve."  Retesting in February 1962 prior to 
deployment to Antarctica was wholly normal, and he was found 
fully fit for rigorous deployment.  Subsequent physical 
examinations of January 1964 and August 1964, for extension 
of enlistment and for separation, respectively, found normal 
urine sugar.

In the absence of notation of diabetes on entrance or of 
clear and unmistakable evidence thereafter that it pre-
existed service, the veteran is presumed to have been sound 
on entrance as regards diabetes.  See 38 U.S.C.A. § 1111 
(West 1991); 38 C.F.R. § 3.304(b) (2001).  A chronic disease 
diagnosed as such in service that recurs at any time after 
service may be service connected.  38 U.S.C.A. § 3.303(b) 
(2001).  The veteran's diabetes does not meet this condition 
for service connection.  The notation of a "pre-diabetic 
curve" in the test data of November 1961 is not a finding of 
diabetes.  Where chronicity of a disease in service is not 
shown, service connection requires that the condition have 
been noted in service and that there be evidence of 
continuity of symptomatology thereafter.  38 C.F.R. 
§ 3.303(b) (2001).  Diabetes was not noted in service, 
consequently, it cannot be service connected based on 
continuity of symptomatology with a condition noted in 
service.

The evidence of record reveals that the veteran's entitlement 
to service connection for diabetes mellitus (diabetes) turns 
on establishing the applicability of a statutory presumption 
that he incurred the chronic disease diabetes mellitus in 
service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2001).  Diabetes mellitus is presumed incurred in service 
when it is found to have become manifest to a degree of 10 
percent or more within one year after separation from 
service.  38 C.F.R. §§ 3.307(a), 3.309(a) (2001).

The veteran has repeatedly asserted that he was diagnosed 
with diabetes on a pre-employment physical examination for 
Brown Paper Company.  In his original, October 1982, claim 
for service connection, he reported this examination as 
occurring in August 1965.  He reported treatment for diabetes 
by Dr. Garrett beginning in September 1966 and by Dr. 
Courtman beginning in October 1966.  In subsequent 
statements, he reported the diagnosis as in the summer of 
1965 or as in July 1965.

In October 1982, Dr. Garrett's office reported to VA that no 
records on the veteran could be found.  In November 1982, Dr. 
Courtman reported to VA that he first saw the veteran for 
diabetes in 1966, then once or twice a year until 1972, not 
again until 1975, and most recently in February 1980.  VA 
examination in October 1982 confirmed the diagnosis of type I 
diabetes mellitus.

In an October 1982 statement, the veteran asserted that while 
stationed in Antarctica in service he suffered poor 
circulation and other systemic stresses and that his skin was 
flushed in color upon his return to the United States.  He 
reported that his doctor had said these were stress 
responses.  The veteran opined that the physical stress of 
service in Antarctica and reacclimation to the United States 
precipitated diabetes two years later.

In September 2001, Riverwood International, the apparent 
successor to the company the veteran reported examined him, 
responded to VA's request for records of pre-employment 
examination records.  The veteran's authorization for release 
of information identified the examination as performed by the 
Brown Paper Company doctor in July 1965.  The veteran 
explained that he was hired later that year with help from 
the personnel office.  Riverwood International returned 
records of a pre-employment physical examination of December 
1965 by the Olin Company for employment in Plant 31.  The 
veteran denied a history of diabetes on a December 14, 1965, 
medical questionnaire.  He elsewhere denied any serious 
medical conditions.  A December 14, 1965, test showed 
glycosuria, etiology undetermined.  Two days later, his urine 
was negative for sugar.  A marginal note on the report said, 
"O.K. for hire."

In a December 1998 statement, Dr. Garrett reported that he 
treated the veteran for a severe viral infection in 1959, at 
which time his sugar was normal and he exhibited no symptoms 
of diabetes.  (Records from Morehouse Hospital of April 1959 
corroborate the doctor's report, showing a fever of 104 
degrees and a diagnosis of flu.)  Dr. Garrett stated that the 
veteran was turned down for employment after service in July 
1965 due to the detection of diabetes.  The doctor stated 
that the veteran saw him later that year, to the best of his 
recollection, and several times subsequently for evaluation 
and treatment of diabetes.  Dr. Garrett noted that his office 
burned down in 1985 and the veteran's office records were 
lost.  Dr. Garrett opined that the veteran would not have had 
adequate time to develop diabetes in the less than a year 
between his discharge from service and the detection of 
diabetes during a preemployment physical examination.  Dr. 
Garrett concluded that it was undoubtedly present during the 
veteran's tour of active duty.  He qualified his opinion as 
based on 50 year's experience, including being a retired Navy 
flight surgeon.

In a statement of December 1998, Dr. Courtman reported that 
the veteran stated that he developed diabetes during the 
summer of 1965, initially obtaining treatment of dietary 
management and oral medication from another doctor, then 
beginning treatment in Dr. Courtman's office in 1966.  A 1981 
medical record from Dr. Cox noted only a "long history" of 
diabetes.

In a statement received in April 1999, S.W., L.P.N., 
identified herself as the veteran's next-door neighbor from 
1964 to 1966.  She reported personal knowledge of the 
veteran's failure of a physical examination with Brown Paper 
Company in the summer of 1965 due to hyperglycemia.  An April 
1999 statement from P.P and R.P, reported their acquaintance 
with the veteran for most of his life and their personal 
knowledge that he had sugar diabetes since the summer of 
1965.  The writer stated she was working with the veteran's 
mother at the time.

In a May 1999 statement, the veteran reported having no 
recollection of a blood test or any test for diabetes at his 
service discharge physical examination.  He reported that the 
company doctor who first detected his diabetes in the summer 
of 1965 advised him on diet, which he followed until he came 
under Dr. Garrett's care in late 1965 and began oral 
medication with Orinase.  The veteran related that Dr. 
Garrett feels that because of the symptoms exhibited while 
under the doctor's care in late 1965, the veteran must have 
developed diabetes while in service.

In a July 2000 statement, Dr. Cox reported first seeing the 
veteran in September 1986.  The veteran currently gave a 
history of "blacking-out spells" as far back as August or 
September 1965, at age 23, at which time he saw a physician 
who diagnosed diabetes.  The veteran reported dietary 
management initially, which was changed to oral medication 
after about a month.  The doctor noted that the veteran's 
father developed type I diabetes at age 23.

In an August 2000 statement, Dr. Winkler reported that he had 
known the veteran and assisted in the management of his 
diabetes since 1982 or 1983.  Dr. Winkler reported the 
veteran's employer had allowed the veteran's early retirement 
as a result of the doctor's review of the veteran's records 
and evaluation of the veteran's disease and its late effects.  
He opined that the veteran had symptoms and signs of diabetes 
prior to September 1965.

As rationale for this conclusion, Dr. Winkler asserted that 
the veteran must have had such signs and symptoms, because he 
was given a glucose tolerance test in 1962, and that all 
medical tests are done for specific reasons.  The doctor 
opined that the veteran's refusal of employment in July 1965 
at the paper mill that is now Olin Mill is powerful evidence 
that he had diabetes at that time, because no healthy, 
honorably discharged young man would have been denied 
employment in the then-strong local economy.  Dr. Winkler 
reasoned that, although the records were now lost, there was 
no doubt that the screening physicians at Olin Mills detected 
a specific medical condition.  The doctor further opined that 
the nature of diabetes was evidence of its onset prior to 
September 1965.  Specifically, he noted that "juvenile" or 
Type I diabetes frequently had a "sputtering" onset over a 
number of months, with symptoms frequently missed or 
misinterpreted by both patient and evaluating physicians for 
months or years despite the presence of disease.  He reported 
that the condition typically followed viral illness, such as 
the veteran had in 1959.  He asserted that it was not 
credible to suggest that the veteran did not have diabetes 
prior to July 1965, and that the evidence of diabetes prior 
to September 1965 was compelling.  He asserted that as a 
reasonable, prudent licensed physician, he reached his 
conclusion to a reasonable degree of medical certainty.

In December 2001, the veteran had a VA examination including 
a detailed review of his records for the purpose of 
evaluating the earliest date as of which the presence of 
diabetes could be determined.  The examiner noted review of 
the veteran's VA claims file.  The veteran reported that he 
had elevated glucose readings on a physical examination for 
employment in July 1965 and that he was diagnosed as diabetic 
in late 1965 an placed on Orinase briefly before beginning 
insulin.  The veteran reported the current status of his 
diabetes, its complications and its management.  Examination 
confirmed the diagnosis of diabetes mellitus.

The examiner reported the review of the claims file in 
detail.  She noted the December 1961 glucose tolerance test 
due to a family history of diabetes and the findings, which 
did not diagnose diabetes, and the February 1962 glucose 
tolerance test with the same findings, possibly a re-
recording of the December test.  The examiner noted the 
December 1965 pre-employment examination from Olin, which she 
assumed was the examination to which the veteran referred, as 
showing the urine positive for sugar and a negative repeat 
and fasting glucose of 114 several days later.  The examiner 
concluded that the veteran was not diagnosed with diabetes at 
that time.  The examiner noted the October 1982 report from 
Dr. Garrett's office of inability to find any records 
concerning the veteran, the November 1982 note from Dr. 
Courtman that he first saw the veteran with diabetes in 1966 
and his December 1998 that the veteran came to his office and 
was started on insulin in 1966.  She noted the lay statements 
reporting knowledge of the veteran's diabetes.  She noted 
that Dr. Winkler's report dated his treatment of the veteran 
from 1982, not from the 1960s, that Dr. Garrett's December 
1998 statement was in terms of his "best recollection," and 
that his records were lost to fire in 1985.  She noted that 
Dr. Cox reported seeing the veteran in 1986.

The examiner concluded,

In summary, there are no records that 
diagnosed diabetes.  He did have a 
glucose tolerance test but that was 
because his father had been diagnosed 
with diabetes.  We have no records to 
show the exact date the [veteran] was 
diagnosed with diabetes.  I do have the 
pre-employment physical exam dated 
12/14/65, where he had glucose in the 
urine, but on repeat, glucose in the 
urine was negative and his fasting blood 
sugar was 114.  Therefore, he was not 
diagnosed with diabetes at that point in 
time.  There are several letters from 
doctors concerning his diabetes, but no 
actual record confirming the date of 
initial diagnosis.  It would be purely 
speculation on my part to determine the 
date of onset of his diabetes.

The regulation providing for a presumption of incurrence in 
service upon a showing that diabetes was 10 percent disabling 
within one year of separation of service does not require the 
diagnosis within that year.  38 C.F.R. § 307(c) (2001).  The 
regulation acknowledges that a chronic disease may be 
diagnosed as acute at the time of onset because the insidious 
nature of the onset of some diseases prevents the recognition 
of their chronic nature for some time and that evidence of 
chronicity may sometimes be recognizable only in hindsight.  
Id.  Dr. Winkler essentially addressed that point in noting 
the "sputtering" onset of type I or juvenile diabetes.  
However, the regulation also provides that "[n]o presumption 
may be invoked on the basis of advancement of the disease 
when first definitely diagnosed for the purpose of showing 
its existence to a degree of 10 percent within the applicable 
period."  Id.  In other words, it is not presumable that the 
veteran had diabetes to a degree of 10 percent within one 
year of service because he had a clear diagnosis and was 
treated with insulin in 1966, then to use the presumption of 
10 percent disability within a year of service to further 
presume incurrence in service.  Ultimately, it is incurrence 
in service that entitles the veteran to disability 
compensation.  The presumption eases the evidentiary burden 
of proving incurrence.

It is clear that Drs. Garrett and Courtman rely on the 
veteran's recollection for any report of diagnosis of 
diabetes during the presumptive year.  Likewise, Dr. Winkler, 
though providing a rationale for inferring onset in service, 
starts with a diagnosis during the presumptive year as the 
predicate for the inference of onset in service.  The 
probative value of those opinions rests on the credibility of 
the veteran's report of diagnosis in July, August, or "the 
summer" of 1965.

The veteran has demonstrated that he is not a reliable 
historian and that his recollection of the time of initial 
diagnosis is at best imprecise, at worst false.  He failed to 
report his family history of diabetes when he sought entrance 
into the Navy.  He reported it when he was scheduled for 
deployment to Antarctica.  He denied it again when he sought 
private employment.  In seeking employment in December 1965, 
he denied having diabetes at a time that he now asserts it 
was already diagnosed.  That alone shows he was not telling 
the truth then, or he is not telling the truth now.  Either 
way, he has impeached his credibility.

The veteran has never mentioned having two pre-employment 
examinations, even in his September 2001 explanation of how 
he came to be hired in 1965 by the company that had 
previously rejected him for failing a pre-employment 
examination.  Dr. Winkler, who represents himself as 
knowledgeable about local history, indicated that the paper 
company that examined the veteran in July 1965 became the 
Olin Company.  The Board concludes that the Olin examination, 
the only pre-examination report of record, is the pre-
employment report the veteran has repeatedly referenced.  The 
Board concludes that the veteran either misunderstood the 
December 1965 medical findings and misrecollected the date, 
or he misreported them for another reason that does not 
rehabilitate his credibility.  The Board rejects his 
allegation of diagnosis of diabetes during the presumptive 
year.

Drs. Garrett and Winkler opined that the veteran must have 
had diabetes in service, given the nature or the disease and 
its diagnosis before September 1965.  To the extent the 
medical opinions rely on the inference drawn from the date of 
diagnosis, the Board finds them without probative value, 
however medically educated the inferences may be.  Diagnosis 
before September 1965 is simply not shown in the record.  The 
Board is persuaded that the December 2001 VA examiner's 
conclusion is correct: the date of onset of diabetes is 
purely speculative.  An alternative basis for service 
connection that does not rely on the date of diagnosis or 
showing of 10 percent disability by a certain date is 
discussed below.

Dr. Winkler's review of the veteran's record was incomplete 
or inaccurate, or was of a different record than is before 
the Board.  His deduction that the veteran must have had 
signs and symptoms of diabetes in service because there was 
no other reason for the glucose tolerance test is patently 
incorrect.  It is documented that the veteran had the test 
because of the family history of diabetes.  Even though the 
December 1961 test report was noted as showing a "pre-
diabetic curve," the December 2001 VA examiner concluded 
that that was not a diagnosis of diabetes.  That the Navy 
found the veteran fit for deployment for rigorous duty is 
also inconsistent with a conclusion that the finding of pre-
diabetic curve showed the veteran to be diabetic.  Moreover, 
Dr. Winkler would have the Board infer from the fact that the 
test was given a conclusion inconsistent with the data the 
test produced.

Dr. Winkler urges the same inference contrary to the evidence 
in asserting his conviction that the pre-employment examiners 
found diabetes because the veteran was not hired.  The Board 
concludes that the only pre-employment physical examination 
the veteran had was the examination of December 1965, which 
did not find diabetes.  It did not even reject the veteran 
for hire.  To extrapolate backwards from the unknown date of 
diagnosis to the incurrence of diabetes in service based on 
Dr. Winkler's incorrect representation of key facts and 
unsupported hypotheses is to invoke a presumption based on 
"advancement of the disease," which is precluded by the 
regulation.  38 C.F.R. § 3.307(c) (2001).

The two lay statements of record are not competent to 
establish the factual basis for a presumption of incurrence 
of diabetes in service.  See 38 C.F.R. § 3.307(b) (2001).  
Lay diagnoses of medical conditions or other lay testimony on 
matters requiring special expertise is not competent lay 
evidence.  Espiritu v. Derwinski, 2 Vet App. 492 (1992).  One 
of the affiants, an L.P.N. (licensed practical nurse), 
reported that she knew the veteran to have failed a pre-
employment examination due to hyperglycemia in the summer of 
1965.  Such a report of the reason for failure (the Board's 
finding that the veteran did not fail such an examination 
aside) is beyond the professional competence of an L.P.N.  
The documentary evidence does not contain a finding of 
hyperglycemia, although the December 1965 pre-employment 
examination report shows a finding of glycosuria.  Likewise, 
the other affiants' knowledge that the veteran had "sugar 
diabetes" is not competent lay evidence to establish the 
factual predicate for application of the statutory 
presumption.  In the absence of medical documentation of 
hyperglycemia in the summer of 1965, the Board concludes that 
the lay affiants obtained the knowledge of the veteran's 
failure of a physical examination in the summer of 1965, the 
reasons for it, and any diagnosis at the time from other lay 
persons also unqualified to make medical diagnoses or 
conclusions.  The veteran's medical opinion relating the 
onset of diabetes to his tour of duty in Antarctica is also a 
lay medical opinion without foundation.  The Board will not 
apply the statutory presumption based on these lay statement.  
Id.

In sum, the preponderance of the evidence is against 
presuming the veteran incurred diabetes in service based on a 
showing of 10 percent disability from diabetes within one 
year after separation from service.  38 U.S.C.A. § 1112(a), 
(b) (West 1991); 38 C.F.R. §§ 3.307, 3.309(a) (2001).

The use of statutory presumptions is not intended to limit 
service connection.  Even without application of statutory 
presumptions, the veteran is entitled to service connection 
if all of the evidence of record, including that pertinent to 
service, shows that a disease first diagnosed after service 
was incurred in service.  38 C.F.R. § 3.303(d) (2001).

Dr. Winkler asserted that the "sputtering" nature of onset 
of diabetes, its typical onset in youth, and its typical 
appearance following a viral illness, are all evidence of the 
onset of the veteran's diabetes in service.  Dr. Garrett was 
essentially in accord about the normal course of diabetes and 
the extrapolated time of onset prior to September 1965.  
However, both doctors based their opinions on a presumed 
temporal relationship between service and initial diagnosis 
within a year following separation.  Neither could document 
that date.  Even Dr. Garrett, who reported that he treated 
the veteran in 1966, relied on the veteran's report of the 
date of diagnosis to inform his opinion that onset in service 
was consistent with the alleged date of diagnosis.  Whereas 
the date of diagnosis is unknown, the opinions that the onset 
must have been in service are based on an unsupported factual 
conclusion.  Dr. Winkler's reasoning, divorced from the 
discredited reported date of diagnosis, does not support any 
particular time of onset.  Onset was just as much during the 
veteran's youth and after his 1959 viral illness if it was in 
1966 than if it was in service.  The lack of probative value 
of Dr. Winkler's opinion to show any particular time of onset 
does not transform it into evidence that diabetes is as 
likely as not to have begun in as after service.  Vagueness 
or speculation is not to be resolved by application of the 
benefit of the doubt.  38 C.F.R. § 3.102 (2001).  Neither of 
these opinions, nor the evidence pertinent to service, shows 
the incurrence of diabetes in service.  38 C.F.R. § 3.303(d) 
(2001).

Without an approximate balance of positive and negative 
evidence, there is no basis to give the veteran the benefit 
of the doubt whether he incurred diabetes in service.  See 
38 U.S.C.A. § 5107(b) (West Supp. 2002).  Speculation about 
the time of onset of diabetes is not evidence that raises a 
reasonable doubt whether he incurred diabetes in service; 
speculation is not evidence that can weigh in the veteran's 
favor.  38 C.F.R. § 3.102 (2001).  The preponderance of the 
evidence is against granting service connection for diabetes 
mellitus.


ORDER

Service connection for diabetes mellitus is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

